—Judgment, Supreme Court, New York County (Micki Scherer, J.), rendered November 12, 1997, convicting defendant, upon his plea of guilty, of burglary in the first degree, and sentencing him, as a second felony offender, to a term of 8 years, unanimously affirmed.
Defendant’s complaint about alleged deficiencies in his plea allocution is unpreserved (People v Toxey, 86 NY2d 725), and we decline to review it in the interest of justice. Were we to review this claim, we would find that the record casts no doubt on defendant’s guilt and amply demonstrates that defendant’s plea was knowing and voluntary. Defendant’s guilty plea forecloses review of his claim that he was entitled to a bill of particulars (People v Giuliano, 52 AD2d 240; People v Hendricks, 31 AD2d 982). Concur — Ellerin, P. J., Mazzarelli, Rubin, Andrias and Buckley, JJ.